DETAILED ACTION
This office action is a response to the Request for Continued Examination (RCE) filed on January 15, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 15, 2021 has been entered.

Response to Arguments
Applicant’s arguments, see page 9-12, filed January 15, 2021, with respect to the rejection of Claims 1-3, 5-13, 18, 19, 32, 36 and 68 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of Claims 1-3, 5-13, 18, 19, 32, 36 and 68 under 35 U.S.C. §103 has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5-13, 18, 19, 32, 36 and 68 are allowed.

The following is an examiner’s statement of reasons for allowance:

Applicant’s remarks and amendments filed on January 15, 2021 have been fully considered and have been found to be persuasive. These remarks along with the amendments have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims as amended.

The closest prior art found is as follows: 3GPP TS 23.502, Dao et al. (US 2017/0317894), Beygzadeh (US 2011/0310804), 3GPP TS 23.501 and Olsson et al. (US 2012/0157132).

Prior art reference 3GPPT TS 23.502 is directed to Stage 2 procedures and Network Function Services for 5G system architecture. 3GPPT TS 23.502 discoes a network triggered service request procedure with communications between a session management function, access management function, radio access node and user equipment. The Access management function performing paging policy differentiation (3GPP TS 23.502 Page 20-23; Figure 4.2.3.4-1). 
Prior art reference Dao is directed to a method and system for providing access to quality of service levels from within a network to entries outside of the network (Dao Abstract; Paragraph [0007, 0117-0118 and 0126-0127]). 
Prior art reference Beygzadeh is directed to a method and arrangement for paging in a wireless communication system. a base station controller for handling paging of a first user equipment being in idle mode is provided. The base station is comprised in a communication system. The base station obtains an indication from a mobility management entity or from a Beygzadeh Abstract; Figure 1-3; Paragraph [0021-0025 and 0059]).
Prior art reference 3GPP TS 23.501 is directed to Stage 2 system architecture for 5G systems providing data connectivity and services. 3GPPT TS 23.501 discloses both roaming and non-roaming scenarios including interworking between 5GS and EPS, mobility within 5GS, policy control and charging and authentication (3GPP TS 23.501 Page 113-114).
Prior art reference Olsson is directed to a solution for paging of idle user equipment and in particular for changing mode status from idle to connected in an efficient manner. This is provided in a method, nodes, and a system arranged to determine a suitable paging message related to a framework table indicating selection criteria entries for access point name, quality of service class indicator, IMSI number, and IMEI number and determining from the framework table a paging granularity set to be used in the paging request from a granularity table comprising entries for paging areas, number of paging retries, and time between retransmissions (Olsson Abstract; Paragraph [0015-0022 and 0046-0070]).

The prior art fail to teach, alone or in any reasonable combination, as required by the independent claims, “….determining whether a paging policy selection should be performed by the AMF or by a Radio Access Node, RAN, that serves a target User Equipment, UE; in response to determining that the paging policy selection should be performed by the AMF, 
None of the references, taken alone or in any reasonable combination, teach the claims as amended and thus the claims are allowed over the prior art of record.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IVAN O LATORRE/Primary Examiner, Art Unit 2414                                                                                                                                                                                                        
IVAN O. LATORRE
Primary Examiner
Art Unit 2414